952 F.2d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jesus Manuel CASTRO-CASTRO, Defendant-Appellant.
No. 89-10546.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 9, 1991.**Decided Jan. 9, 1992.

Before HUG, CYNTHIA HOLCOMB HALL and O'SCANNLAIN, Circuit Judges.

ORDER

1
Jesus Manuel Castro-Castro's sentence is valid.   His plea was voluntary and intelligent, as required by Rule 11 of the Federal Rules of Criminal Procedure.   Moreover, the sentence of 9 months was within the appropriate Guideline range.   See U.S.S.G. § 2L1.2.


2
The sentence is AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4